DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-49 and 62-63 have been cancelled.  
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. 
Drawings
The replacement drawings for Figures 1-4 were received on 9/16/2021.  These drawings are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-51, 53-55, 58, and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 11, 13, 14, 16, 24, 30, and 32, of copending Application No. 16/617,846. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to polypeptides that comprise at least one ISVD that binds MMP13, pharmaceutical compositions, and methods of prevention/treatment for arthritis disorders.  The polypeptides of the co-pending claims have at least one ISVD that binds MMP (i.e. MMP13, see co-pending claim 3), and at least one or two ISVDs that bind aggrecan.  Co-pending CDR sequences of SEQ ID NOS: 8, 10, and 12 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has acknowledged this rejection, has not provided any argument traversing the rejection, and has not filed a properly executed terminal disclaimer.

Claims 50 and 59-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 11, 13, 14, 16, 24, 30, and 32, of copending Application No. 16/617,846 in view of Baumeister et al. (U.S. Patent Application Publication 2015/0050266).
The co-pending claims are directed to polypeptides that comprise at least one ISVD that binds MMP13.   Co-pending CDR sequences of SEQ ID NOS: 8, 10, and 12 correspond to instant CDR sequences of SEQ ID NOS: 27, 42, and 56, respectively.  See also co-pending SEQ ID NO: 2.  The co-pending claims do not recite an ISVD binding serum albumin of instant claim 59 or the C-terminal ending of instant claim 60.   
Baumeister et al. suggests adding C-terminal endings to polypeptides containing multiple ISVDs to reduce protein interference.  See at least abstract and claims 1-5.  Baumeister et al. also suggests including ISVDs that bind serum albumin in polypeptides containing multiple ISVDs in order to increase half-life of the protein. See at least paragraphs [0077-0078 and 0190].
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting cartilage degradation in the medial tibia by administering MMP13-CAP (SEQ ID NO: 192), does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 61 does not require any particular therapeutic outcome other than prevention.

	Claim 61 is directed to method of treating or preventing the recited diseases or disorders in an individual by administering the polypeptide according to claim 50.
	The specification defines “prevention and/or treatment” as not only preventing and/or treating the disease, but also generally comprises preventing the onset of the disease, slowing or reversing the progress of disease, preventing or slowing the onset of one or more symptoms associated with the disease, reducing and/or alleviating one or more symptoms associated with the disease, reducing the severity and/or the duration of the disease and/or of any symptoms associated therewith and/or preventing a further increase in the severity of the disease and/or of any symptoms associated therewith, preventing, reducing or reversing any physiological damage caused by the disease, and generally any pharmacological action that is beneficial to the patient being treated.
	The diseases or disorders recited in claim 61 are arthropathies and chondrodystrophies, arthritic disease, osteoarthritis, rheumatoid arthritis, gouty arthritis, psoriatic arthritis, traumatic rupture or detachment, achondroplasia, costochondritis, Spondyloepimetaphyseal dysplasia, spinal disc herniation, lumbar disk degeneration disease, degenerative joint disease, relapsing polychondritis, osteochondritis dissecans and aggrecanopathies.  There is no evidence of record or reason to believe that administration of a polypeptide according to claim 50 would prevent any of this diseases or disorders or treat any or all of the symptoms as defined above.  At least for example, there is no evidence that administering a polypeptide according to claim 50 
	The MMT model of the specification is not an art accepted model for treatment of all diseases or symptoms embraced by the claims.  In addition, the example uses SEQ ID NO: 192 which has an ISVD that binds MMP13 and two ISVDs that bind aggrecan whereas the polypeptide of claim 50 is only required to contain an ISVD that binds MMP13.  The results from this example cannot be extrapolated to predict therapeutic results for other polypeptides and diseases/disorders embraced by the claims.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	Example 6.9 using the MMT model and the single polypeptide of SEQ ID NO: 192 are not sufficient to support all of the therapeutic outcomes encompassed by claim 61 for all of the polypeptides embraced by claim 50.  The claims constitute undue experimentation.  The scope of claim 61 is not enabled.

	Applicant’s arguments are not persuasive.  The arguments do not address all of the therapeutic effects embraced by the claims, in particular prevention of all disorders recited in the claim.  The claims are not limited to reducing bone and cartilage destruction.   Figure 1 does not .

Claims 52, 56, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa